Citation Nr: 0817895	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2006, the veteran raised the issues of entitlement 
to service connection for pancreas and kidney disorders, 
secondary to inservice exposure to herbicides.  In November 
2006, he raised the issues of service connection for liver 
and adrenal gland disorders.  He also filed for increased 
disability ratings for his service-connected peripheral 
neuropathy of the bilateral upper and lower extremities, 
associated with diabetes mellitus, type II.  These issues 
have not been developed for appellate review, and are 
therefore referred to the RO for appropriate disposition.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
diabetes mellitus, type II, has required insulin and 
restricted diet, without any regulation of activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication in the instant case, the RO's letters, dated in 
March 2001 and April 2001, advised the veteran of the 
foregoing elements of the notice requirements as they relate 
to his claim for service connection for diabetes mellitus.  
Moreover, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with multiple VA examinations to ascertain the 
presence and severity of his service-connected diabetes 
mellitus, type II.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

In March 2001, the veteran filed his claim seeking 
entitlement to service connection for diabetes mellitus.  In 
February 2002, the RO issued a rating decision granting 
service connection at a 20 percent disability rating for 
diabetes mellitus, type II, effective from March 2001.  The 
veteran timely appealed this decision seeking a higher 
initial disability rating.


Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

During the course of this appeal, the RO granted service 
connection for the following conditions: peripheral 
neuropathy of the right lower extremity, associated with 
diabetes mellitus, type II, rated 10 percent disabling; 
peripheral neuropathy of the left lower extremity, associated 
with diabetes mellitus, type II, rated 10 percent disabling; 
peripheral neuropathy of the right upper extremity, 
associated with diabetes mellitus, type II, rated 10 percent 
disabling; peripheral neuropathy of the left upper extremity, 
associated with diabetes mellitus, type II, rated 10 percent 
disabling; and erectile dysfunction, associated with diabetes 
mellitus, type II, rated 0 percent disabling.  The RO has 
also granted entitlement to special monthly compensation 
based on loss of use of creative organ.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  These criteria 
are conjunctive, meaning all three elements must be met.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

A review of the veteran's treatment records, and his VA 
examination reports, show that his diabetes mellitus, type 
II, is being treated with insulin and a restricted diet.  
However, the medical evidence of record does not show that 
the veteran has been instructed by a physician to regulate or 
restrict his physical activities due to problems controlling 
his blood sugar.  More specifically, the veteran's diabetes 
mellitus, type II, is not shown to require regulation of his 
activities, defined as avoidance of strenuous occupational 
and recreational activities.  Thus, the criteria for a 40 
percent rating are not met.  

In support of the veteran's claim, the RO has obtained 
private and VA medical treatment records relating to the 
veteran dated from 1991 to 2007.  A treatment report, dated 
in August 1999, noted that he had been diagnosed with 
diabetes mellitus six months earlier.  A treatment report, 
dated in September 1999, noted that the veteran was 
instructed on the principles of a diabetic diet and the 
importance of managing his diabetes through diet and 
exercise.

A treatment summary letter, dated in February 2003, was 
received from F. Ismail-Bergi, M.D.  In his letter, Dr. 
Ismail-Bergi indicated that the veteran was receiving 
treatment for his diabetes mellitus pursuant to his 
participation in the ACCORD study since May 2001.  The letter 
indicated that the veteran had been taking insulin since 
September 2001, and that he had been diagnosed with diabetic 
polyneuropathy and was advised on a weight loss and exercise 
program, including a physical therapy consult.  The letter 
also noted that the veteran attends a weight loss group 
clinic.


A treatment report, dated in June 2003, noted that the 
veteran was doing well.  The report indicated that the 
veteran should increase his exercise level.

A treatment report, dated in July 2003, diagnosed the veteran 
with diabetes mellitus, type 2.  The report indicated that 
his diabetes mellitus with polyneuropathy requires insulin, 
restricted diet and regulation of activities as he has 
difficulty/weakness in his legs making standing from chair, 
steps and getting up from off the floor difficult.  The 
report also noted a diagnosis of lower extremity weakness 
caused by mild L3-L4 radiculopathy, diabetic polyneuropathy.  
Finally, the report noted that the veteran was advised to 
lose weight, continue with diabetic treatment and exercise.

A treatment report, dated in August 2003, noted that the 
veteran was beginning physical therapy exercises in order to 
work up to a program of regular exercise.  A treatment 
report, dated in August 2003, indicated that the veteran was 
advised to lose weight, continue diabetic treatment, and 
exercise.  

A hospitalization report, dated in May 2004, noted that the 
veteran had undergone the extraction of the top row of teeth 
due to gingeal disease two days prior to his admission.  On 
the day prior to admission, he passed out at the dental 
clinic while the dental plate was being removed.  The report 
indicated that the veteran's syncopal episode was likely due 
to a combination of dehydration/bacteremia from the dental 
procedure and autonomic neuropathy secondary to his diabetes 
mellitus.  He was discharged from the hospital after two 
days.  His hospital discharge instructions, dated in May 
2004, noted that the veteran had been diagnosed with 
bacteremia associated with tooth extraction.  Where the 
report referenced activities, it stated, "No restrictions/As 
tolerated."

A second treatment summary letter, dated in July 2004, was 
received from Dr. Ismail-Beigi.  Dr. Ismail-Beigi noted that 
the veteran was in his third year of participation in the 
ACCORD clinical trial, which is an NIH funded intensive 
multi-year study of cardiovascular risk in people that have 
type 2 diabetes.  The report noted that the veteran's 
diabetes mellitus requires daily injections of insulin, 
multiple oral agents and a restricted diet aimed at weight 
reduction.  The report indicated that due to the intensive 
nature of the treatment regime, the veteran is evaluated by 
the clinic staff on a monthly basis.  The report noted that 
his "medical condition and loss of strength require a 
regulation of activities."  It also noted that following a 
recent procedure, the veteran was hospitalized due to 
complications exacerbated by his diabetic condition.  

A treatment report, dated in June 2005, noted that the 
veteran has one hypoglycemic event weekly.  The report also 
noted an assessment that his glycemic control was very good.  

Treatment reports, dated in September 2005, noted that the 
veteran glycemic control was doing nicely without insulin.  A 
treatment report, dated in November 2005, noted that the 
veteran was walking daily.  The report concluded with an 
assessment indicating that they will continue to work with 
his diet, exercise and weight loss.

In December 2005, a VA examination for diabetes mellitus was 
conducted.  The VA examiner noted that the veteran's claims 
folder had been reviewed.  The examination report noted that 
the veteran denied any history of ketoacidosis or 
hypoglycemic reactions.  However, the examiner also indicated 
that the veteran reported four to five hospitalizations per 
year due to ketoacidosis or hypoglycemic reactions.  The 
report noted that the veteran was being treated with insulin, 
on a restricted diet, and had no restrictions on his 
activities on account of his diabetes mellitus.  The report 
noted that the veteran was working full time as a barber.  
Physical examination revealed the veteran was six foot four 
inches tall, and weighed 330 pounds.  Monofilament testing 
revealed decreased sensation in the hands and feet.  The 
report concluded with diagnoses of diabetes mellitus, type 2, 
and peripheral neuropathy.

A treatment report, dated in January 2006, indicated that he 
veteran had no new complaints.  Physical examination revealed 
that he weighed 330 pounds.  

A treatment report, dated in October 2006, noted that the 
veteran was having increased symptoms of neuropathy, which 
has decreased his ability to work.

A VA examination for diabetes mellitus was conducted in 
January 2007.  The examiner noted that the veteran's claims 
folder had been reviewed.  The report noted that the veteran 
was currently employed as a barber, working five days a week 
for only half a day.  It noted that the veteran had been a 
barber for the past forty-five years.  The veteran reported 
having hypoglycemic reactions on a daily basis, which he 
treats with glucose tablets, and rest for several minutes 
until it resolves.  No episodes of ketoacidosis were noted.  
The veteran indicated that he had sought treatment in an 
emergency department in a hospital two times in the past year 
for hypoglycemic reactions.  Currently, the veteran's 
condition is being treatment with insulin on a daily basis.  
Physical examination revealed that the veteran weighed 340 
pounds and had +1 pitting edema, bilaterally, in the lower 
extremities.  The report concluded with diagnoses of diabetes 
mellitus, type II.  The report noted that he has good control 
of his hemoglobin A1C.  The VA examiner noted that the 
veteran does have episodes of hypoglycemic reactions; he does 
not have progressive weight loss; and he complained of 
bilaterally weakness in his upper legs.  An addendum to this 
examination, dated in January 2007, was prepared by a VA 
endocrinologist, B. Fleming.  Dr. Fleming noted that a review 
of the veteran's records revealed multiple inconsistencies in 
his history.  The report noted that he remains morbidly 
obese, and is not compliant with dietary education.  It 
concluded that the veteran's major interference with 
activities is his morbid obesity.

A treatment report, dated in February 2007, noted that the 
veteran's history of erectile dysfunction.  Physical 
examination revealed that he was obese and weighed 354 
pounds.  The report concluded with a diagnosis of erectile 
dysfunction consistent with his known neurologic sequela of 
diabetes mellitus.  

In March 2007, a VA examination for diabetes mellitus was 
conducted by Dr. Fleming.  Dr. Fleming noted that she had 
reviewed the veteran's claims folders pursuant to the 
examination.  The report included extracts of progress notes 
from the veteran's treatment records, including a February 
2007 treatment report which "clearly states that the 
veteran's activities have not been restricted in any fashion.  
It also reveals that he continues to be non-compliant with 
prescribed medications."  The report concluded with 
diagnoses of diabetes mellitus, type 2; morbid obesity; 
hypertension; diabetic neuropathy; and hyperlipidemia.  The 
VA examiner noted that the veteran's exercise activities were 
not restricted, and that it was actively encouraged.  The 
report further stated, "He has NOT been told to restrict his 
activities; he has been educated repeatedly about how to 
exercise wisely, within the limits of his abilities, and with 
frequent instruction to balance exercise, diet and 
medications."

In support of his claim, the veteran's representative argues 
that the veteran's diabetes mellitus warrants an increased 
disability rating.  The Board, however, does not find this 
argument to be persuasive when the facts in this case are 
applied to the criteria under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Although the veteran's diabetes mellitus, type 2, 
is shown to require insulin and a restricted diet, this 
condition is not shown to have resulted in a regulation of 
his activities.  The medical evidence of record does not show 
that the veteran has been instructed by a physician to 
regulate or restrict his physical activities due to problems 
controlling his blood sugar.  More specifically, the 
veteran's diabetes mellitus, type II, is not shown to require 
regulation of his activities, defined as avoidance of 
strenuous occupational and recreational activities.  To the 
contrary, physical exercise has repeatedly been encouraged.  

The Board recognizes that the veteran's morbid obesity and 
peripheral neuropathy effect his performance of some types of 
physical activity.  Nevertheless, the record does not show 
that his physical activity has to be regulated due to his 
diabetes mellitus.  To the contrary, the record is full of 
recommendations that the veteran exercise more.  Thus, his 
physical activities are not regulated at all, but rather 
openly encouraged.

Based upon its review of the evidence of record, the Board 
finds there is no basis for a higher disability rating in 
this matter.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER
 
An increased initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


